Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald E. Hespos on 05/13/2021.

The application has been amended as follows: 
SPECIFICATION AMENDMENT:
	Please amend the Title of the Invention as follows:

	CONNECTOR WITH LOCK ARM HAVING A FORWARDLY OPEN ENTRANCE SPACE THAT RECEIVES TIP OF MATING CONNECTOR TO SHORTEN FRONT-REAR DIMENSION AFTER CONNECTION

CLAIMS AMENDMENT:

1.    (currently amended) A connector assembly, comprising:
a mating housing with a receptacle having a tip part;
a housing body having a front end connectable into the receptacle of the mating housing 
formed on the housing body for locking the housing body to the mating housing 
wherein:
the lock arm obliquely rearwardly from the housing body forward from an end of outward of the housing body, the lock arm 
the leg 
the lock arm between the leg and the arm body, and the tip part of the mating housing being in the entrance spacewhen the housing body is locked to the mating housing in the connected state.

2.    (currently amended) The connector assembly of claim 1, wherein the receptacle includes a guiding portion on the tip part, the guiding portion guiding the housing body as the guiding portion enters the entrance space.

3.    (currently amended) The connector assembly of claim 2, further comprising a detector 
a second entrance space 

The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest the lock arm includes an entrance space between the leg and the arm body, and the tip part of the mating housing being in the entrance space and between the leg and the arm body when the housing body is locked to the mating housing in the connected state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
5/13/2021


/THO D TA/Primary Examiner, Art Unit 2831